NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2265-17T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

CURTIS R. JONES, a/k/a
CURTIS A. JONES,

          Defendant-Appellant.


                   Submitted February 11, 2019 – Decided February 25, 2019

                   Before Judges Fasciale and Rose.

                   On appeal from Superior Court of New Jersey, Law
                   Division, Middlesex County, Indictment No. 11-09-
                   1457.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Kisha M. S. Hebbon, Designated Counsel, on
                   the brief).

                   Andrew C. Carey, Middlesex County Prosecutor,
                   attorney for respondent (Nancy A. Hulett, Assistant
                   Prosecutor, of counsel and on the brief).
PER CURIAM

        Defendant appeals from a December 11, 2017 order denying his petition

for post-conviction relief (PCR) without an evidentiary hearing. On appeal,

defendant maintains that his trial counsel rendered ineffective assistance. Judge

Joseph Paone, who had tried the case, entered the order and rendered a thorough

oral decision. On appeal, defendant argues:

              POINT I

              THE TRIAL COURT ERRED IN DENYING
              DEFENDANT'S PETITION FOR [PCR] WITHOUT
              AFFORDING HIM AN EVIDENTIARY HEARING
              TO DETERMINE THE MERITS OF HIS
              CONTENTION THAT HE WAS DENIED THE
              RIGHT TO THE EFFECTIVE ASSISTANCE OF
              COUNSEL.

              A.   [Intentionally omitted.]

              B. Trial Counsel Rendered Ineffective Legal
              Representation By Virtue Of His Failure To Honor
              Defendant's Desire To Testify At Trial.

              C. Trial Counsel Rendered Ineffective Legal
              Representation By Virtue Of His Failure To Expose,
              Through Cross-Examination, The Bias And Interest
              R[.K.][1] Had In Testifying Against Defendant.

              D. Trial Counsel Rendered Ineffective Legal
              Representation By Virtue Of His Failure To Voir Dire
              All Jurors And Promptly Move For A Mistrial When It

1
    We use initials to protect the privacy of the witness.
                                                                         A-2265-17T1
                                          2
            Was Discovered That Juror Number Three Had
            Contacted And Befriended A Court Officer On
            Facebook.

            E. Trial Counsel Rendered Ineffective Legal
            Representation By Virtue Of His Failure To Object To
            The Restitution Amount And His Failure To Request A
            Hearing To Determine Petitioner's Ability To Pay.

            F. Defendant Is Entitled To A Remand To The Trial
            Court To Afford Him An Evidentiary Hearing To
            Determine The Merits Of His Contention That He Was
            Denied The Effective Assistance Of Trial Counsel.

      We have carefully considered defendant's arguments, in light of the

applicable law, and conclude they lack sufficient merit to warrant discussion in

a written opinion. R. 2:11-3(e)(2). We affirm substantially for the reasons set

forth by Judge Paone in his well-reasoned oral decision, and add the following

brief remarks.

      A defendant is entitled to an evidentiary hearing only when he "has

presented a prima facie [case] in support of [PCR]," State v. Marshall, 148 N.J.
89, 158 (1997) (first alteration in original) (quoting State v. Preciose, 129 N.J.
451, 462 (1992)), meaning that a "defendant must demonstrate a reasonable

likelihood that his . . . claim will ultimately succeed on the merits." Ibid. For a

defendant to obtain relief based on ineffective assistance grounds, he is obliged

to show not only the particular manner in which counsel's performance was


                                                                           A-2265-17T1
                                        3
deficient, but also that the deficiency prejudiced his right to a fair trial.

Strickland v. Washington, 466 U.S. 668, 687 (1984); State v. Fritz, 105 N.J. 42,

58 (1987) (adopting the Strickland two-part test in New Jersey) (Strickland/Fritz

test).

         In sum, defendant failed to demonstrate a reasonable likelihood that his

PCR claim will ultimately succeed on the merits, and failed to satisfy either

prong of the Strickland/Fritz test. Because there was no prima facie showing of

ineffective assistance of counsel, an evidentiary hearing was not necessary to

resolve defendant's PCR claims. Preciose, 129 N.J. at 462.

         Affirmed.




                                                                          A-2265-17T1
                                         4